EXHIBIT 99.4 CREAM MINERALS LTD. Suite 890 – 789 West Pender Street Vancouver, B.C.V6C 1H2 www.creamminerals.com August 13, 2013 TSX Venture Exchange Symbol: CMA U.S. 20-F Registration:000-29870 OTCQB: CRMXF Frankfurt Stock Exchange:DFL Cream Announces Resignation of Director Vancouver, BC – August 13, 2013 - Cream Minerals Ltd. (TSX-V: CMA) ("Cream" or the “Company”), announces that Mr. Sargent Berner has resigned as a Director of the Company for personal reasons. Mr. Berner served as a director of the Company for 16 years. During his tenure Mr. Berner chaired several committees including the Audit Committee, Governance and Compensation Committee and two Special Committees. Cream thanks Mr. Berner for his significant contributions to the Company and wishes him great success in his future endeavours. Cream Minerals is a silver-gold exploration company. To learn more about Cream Minerals please click here www.creamminerals.com Christopher Hebb, LLB,Chairman Chairman of the Board Michael E. O’Connor President & CEO Tel: (604) 687-4622 Fax: (604) 687-4212 Toll Free: 1-888-267-1400 Email: info@creamminerals.com This release was prepared by the Company's management. Neither TSX Venture Exchange nor its Regulation Services Provider (as the term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.
